Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Formal Matters
Claims 1-84, 87-91, 97-107, 111-112, and 117 are cancelled.  Claims 118-121 are new.  Claims 85-86, 92-96, 108-110, 113-116 and 118-121 are pending and under examination.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) 06/01/2021 has been entered.
Priority
The instant application is a divisional application of 15/105553 filed on 6/16/2016, which is a national state entry of PCT/CA2014/000721 filed on 10/2/2014, which claims priority from US Provisional application 61/916,674 filed on 12/16/2013. 
Objections and Rejections Withdrawn
	The rejection under USC 103 over Sato US 4465662 and Robinson WO 2012/057739 is withdrawn per applicant’s amendments and arguments.
	The rejection under USC 103 over Cohen US 6534016, Liang-Shih US 5779464, and Niego et al (Blood Coagulation & Fibrinolysis, 2008, volume 19, pages 322-324) is withdrawn per applicant’s amendments and arguments.  
	The rejection under USC 103 over Gower US PGPub 2006/0188562 and Senthong et al (Journal of the Medical Association of Thailand, 2009, volume 92, pages 461-465, abstract) is withdrawn per applicant’s amendments and arguments.  
	The rejection under USC 103 over Gower US PGPub 2006/0188562; Senthong et al (Journal of the Medical Association of Thailand, 2009, volume 92, pages 461-465, abstract) and Sirota US PGPub 2008/0160051 is withdrawn per applicant’s amendments and arguments.  
	The rejection under USC 103 over Cohen US 6534016 and Niego et al (Blood Coagulation & Fibrinolysis, 2008, volume 19, pages 322-324) is withdrawn per applicant’s amendments and arguments.  

	The rejection under USC 103 over Cohen US 6534016; Niego et al (Blood Coagulation & Fibrinolysis, 2008, volume 19, pages 322-324); Lo US 20120004636 and Liang-Shih US 5779464 is withdrawn per applicant’s amendments and arguments.  
Claim Rejections - 35 USC § 112(a) – Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 85-86, 92-96, 108-110, 113-116 and 118-121 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The instant claims allow for all non-aqueous compositions having calcium carbonate particles and TXA-NH3+ in solid form while also indicating that the two components are “present in amounts effective to propel the particles through an aqueous fluid when the non-aqueous composition is added to an aqueous 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 85-86, 92-96, 108-110, 113-116 and 118-121 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 85, 86 and 110 recites the limitation "the particles" in the claim without a prior recitation of “particles”.  Although applicant may possibly be referring to “calcium carbonate particles”, it is noted that the instant specification also provides for particles of TXA-NH3+ and particles of biologically active agent (see figure 1 and instant specification).  There is insufficient antecedent basis for this limitation in the claim.  If applicant intends these recitations of “the particles” to be calcium carbonate particles, then applicant can amend the recitations of “the particles” to “the calcium carbonate particles”.  
Claims 92-96, 108-109, 113-116 and 118-121 are rejected as being dependent on an indefinite claim.  
Examiner’s Notes
	It is agreed that the prior art does not teach the claim as now amended since applicant shows that non-protonated tranexamic acid is not able to provide the propulsion of the calcium 

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/MARK V STEVENS/Primary Examiner, Art Unit 1613